Citation Nr: 1342688	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	L. Scott Kibler, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the record reflects that the Veteran also initiated an appeal with respect to the issue of entitlement to service connection for lung disability, he excluded that issue in the VA Form 9 submitted in July 2012.  The Board will limit its consideration accordingly.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran's authorized representative, in an August 2012 submission, contended that the Veteran's hepatitis C warrants a higher disability rating due to greater severity of symptoms, including weight loss.  The representative points out that upon treatment in August 2011 the Veteran weighed 179 pounds, in October 2011 he weighed 171 pounds, and in August 2012 he weighed 162.4 pounds.  However, the representative also observed that the treating VA physician had noted that the Veteran reported not eating much due to pain.  As the Veteran noted in his VA Form 9 submitted in July 2012, weight loss is one of the criteria for a higher evaluation of 40 percent for hepatitis C under the applicable rating code.  See 38 C.F.R. §  4.114, Diagnostic Code 7354 (2013).  

Significantly, signs or symptoms of disability were not noted upon recent VA examinations, including in August 2009 for liver disorders, and in April 2011 for hemic disorders.  Moreover, it is not clear from the record that the Veteran's weight loss is due to hepatitis, rather than other medical conditions.

Additionally, in a March 2012 submission the Veteran's representative noted that treatment records reflected a growing lesion on the liver that was potentially cancerous.  

In light of these circumstances, the Board has determined that further development to obtain any outstanding pertinent treatment records and to afford the Veteran a VA examination is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent VA treatment records.  

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the service-connected hepatitis C.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the RO or the AMC should request the examiner to distinguish the signs and symptoms of the Veteran's hepatitis C from those of any other disorders present.

3.  The RO or the AMC should undertake any other indicated development.

4.  Then, the Veteran's hepatitis C claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

